Citation Nr: 1307071	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-40 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the University of Michigan Hospital from February 21, 2010, to February 22, 2010.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the University of Michigan Hospital from February 26, 2010, to March 3, 2010.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 1881.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 decisions of the U.S. Department of Veterans Affairs (VA) Medical Center (VAMC) in Ann Arbor, Michigan, which denied the Veteran's claims of entitlement to payment or reimbursement of unauthorized medical expenses.

In his September 2010 and October 2010 Substantive Appeals (on VA Form 9s), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In an August 2011 letter, he was notified that his hearing had been scheduled for September 12, 2011.  The Veteran subsequently called the local VA Regional Office (RO) to state that he wished to withdraw his request for a hearing.  The Veteran did not appear for the scheduled Board hearing.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).


FINDINGS OF FACT

1.  The Veteran presented to the emergency room and received treatment at the University of Michigan Hospital from February 21, 2010, to February 22, 2010.

2.  The Veteran also presented to the emergency room and received treatment at the University of Michigan Hospital from February 26, 2010, to March 3, 2010.

3.  The Veteran is not currently service-connected for any disabilities.  

4.  The Veteran is not currently a participant in a VA vocational rehabilitation program.

5.  The evidence reveals that the Veteran had other health care coverage under a health plan that would pay, in whole or in part, for these emergency treatments.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the University of Michigan Hospital from February 21, 2010, to February 22, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2012). 

2.  The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the University of Michigan Hospital from February 26, 2010, to March 3, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. (West 2002) and 38 C.F.R (2012) contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2012) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2012), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2012).  38 C.F.R. § 17.132 (2012).

At any rate, the Veteran was provided with the notice required by the VCAA in a letter provided to him after he initiated his appeal.  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining medical records and requesting expert medical opinions.  Consequently, the duty to notify and assist has been met.

Legal Analysis

When VA facilities are not capable of furnishing the care or services required, the VA Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or, (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j); and,

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

      38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the Veteran is not service-connected for any disability.  He also is not a participant in a VA vocational rehabilitation program.  Therefore, payment of the unauthorized medical expenses incurred as a result of his treatment at the University of Michigan Hospital is not warranted under 38 U.S.C.A. § 1728.
Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from Section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in Section 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.

The Board finds payment is also not warranted under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As shown, to be eligible for reimbursement, the treatment must satisfy certain conditions.  All nine statutory requirements (a through i) must be met before the reimbursement may be authorized.  If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.
Here, it is undisputed that the Veteran sought emergency treatment from the University of Michigan Hospital from February 21, 2010, to February 22, 2010, and from February 26, 2010, to March 3, 2010.  It is also undisputed that the Veteran is financially liable to the University of Michigan Hospital for these treatments.  

Thus, the crux of the case is whether the Veteran had any coverage under a health plan contract for pay or reimbursement, in whole or in part, for the emergency treatment in question (critiera g).  In this regard, under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he has no entitlement to care of services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid or coverage provided by the Medicare program administered by the Social Security Administration (SSA).  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A)(B).

In the instant case, the claims file contains a health insurance computer printout showing that the Veteran had Medicare A, effective October 1, 2008, for which an identification number was provided.  Medicare A is a Medicare program administered by SSA, and thus it qualifies as a health-plan contract.  Accordingly, at the time of the 2010 treatments in question, the Veteran had a health-plan contract - namely, Medicare A.  The Veteran does not dispute that he had Medicare A at the time of these treatments.  Therefore, because he had Medicare A, the Veteran cannot be considered to be "personally liable" for the 2010 medical treatments.  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A)(B).  As such, the Veteran is not eligible to receive reimbursement for the reasonable value of treatment, as he had coverage under a health-plan contract for payment or reimbursement, in whole or in part, on the dates of his treatment at the University of Michigan Hospital.  See 38 U.S.C.A. § 1725 (g).  

In the absence of evidence to establish that the Veteran meets all the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or reimbursement of those services is not warranted.  The Board lacks authority to award medical care benefits except as authorized by statute and regulations.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claims are without legal merit, and the appeals must be denied.  The provisions regarding VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning, 16 Vet. App. at 534.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the University of Michigan Hospital from February 21, 2010, to February 22, 2010, is denied.  

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the University of Michigan Hospital from February 26, 2010, to March 3, 2010, is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


